127 F.3d 1106
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles SIMMONS;  Yosuf Homayun;  Seung Choi;  DavidAvisrur;  Mehran Mike Hariri;  Meir Ben-David;  Fred Pakzad;A H B Properties, Inc.;  Manasseh Bareh;  Omid Badakhsh;Dalla, Inc.;  Asghar Kholdi;  Steven Tedeco;  Akbar Akrami;S M B Corporation;  Javad S. Taat;  Sabour Andkhoy;  WarmSprings Unocal, Inc.;  Basir Andkhoy;  Lawrence E. Raether;Ata Tajyar;  Ali Majdi;  Sagahoh, Inc.;  Mansor Ghneeian;Best Care Unocal Auto Center, Inc.;  Calabasas Unocal, Inc.;Sayed Hashemyar;  George Benjamin and John Otte,Plaintiffs-Appellants,v.UNOCAL CORPORATION;  Union Oil Company of California;  76Products Company, Inc. and Tosco Corporation,Defendants-Appellees.
No. 97-55873.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997.**Decided Oct. 24, 1997.

1
Appeal from the United States District Court for the Central District of California, No. CV 97-1759-ABC;  Audrey B. Collins, District Judge, Presiding.


2
Before:  THOMPSON, T.G. NELSON and KLEINFELD, Circuit Judges


3
MEMORANDUM*


4
This preliminary injunction appeal comes to us for review under Ninth Circuit Rule 3-3.  We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.


5
Our inquiry is limited to whether the district court has abused its discretion in denying the preliminary injunction or based its decision on an erroneous legal standard or on clearly erroneous findings of fact.  See Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.1996).


6
The record before us shows that the district court did not rely upon an erroneous legal premise or abuse its discretion in concluding that appellants' showing of probable success on the merits and the possibility of irreparable injury was insufficient to warrant the preliminary injunctive relief.  See id.;   see also Sports Form, Inc. v. United Press Int'l, Inc., 686 F.2d 750, 753 (9th Cir.1982) (stating legal standards governing issuance of preliminary injunction).  Moreover, the court's factual findings are not clearly erroneous.  See Chandler, 83 F.3d at 1152.


7
Accordingly, the district court's denial of a preliminary injunction is AFFIRMED.



**
 The panel unanimously agrees that this case is appropriate for submission without oral argument pursuant to Fed.  R.App. P. 34(a) and Ninth Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.  R. 36-3